—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Corrado, J.), rendered October 19, 1994, convicting him of criminal mischief in the third degree, petit larceny, and unauthorized use of a vehicle in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court erred in failing to charge the jury on the issue of identification. The defendant *705made no requests for an identification charge and, at the conclusion of the court’s charge, the defendant did not take exception to the charge or ask for additional instructions even though the court solicited such exceptions and requests. Thus, he plainly failed to preserve the issue for appellate review (see, People v McCorkle, 119 AD2d 700). Nor is reversal warranted in the exercise of our interest of justice jurisdiction. The evidence elicited at trial did not present a close question of identification. Therefore, the trial court’s charge was legally sufficient (see, People v Whalen, 59 NY2d 273; People v Bishop, 144 AD2d 476). Copertino, J. P., Pizzuto, Santucci and Joy, JJ., concur.